Citation Nr: 0901441	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a duodenal ulcer, with gastrojejunostomy and 
gastrointestinal psychophysiological reaction, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

During testimony before the Board in October 2008, the 
veteran raised the issue of whether new and material evidence 
had been submitted to reopen the issue of entitlement to 
service connection for gout, as a result of his 
service-connected postoperative residuals of a duodenal 
ulcer, with gastrojejunostomy and gastrointestinal 
psychophysiological reaction, to include as a result of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
This issue is referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

During his October 2008 hearing before the Board, the veteran 
indicated that he has received ongoing outpatient treatment 
at the VA Medical Center (MC) in Asheville, North Carolina, 
to include a twice-yearly physical examination.  Review of 
the evidence reveals that the only VA treatment records 
associated with the claims file are outpatient records from a 
different VAMC, dated from January 2004 to May 2005.  
Inasmuch as the VA is on notice of the potential existence of 
additional VA records, these records must be obtained prior 
to any further appellate review.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  On Remand, the RO should obtain 
the veteran's treatment records from the Asheville VAMC from 
January 2002 to the present.

Moreover, the veteran stated that he has received ongoing 
medical treatment, to include a bone density scan after 
sustaining a broken hip in March 2008, through the private 
medical practice of Dr. R.A., in Statesville, North Carolina.  
Review of the evidence reveals that the claims file contains 
the veteran's treatment, frequently by Dr. R.A., at a private 
hospital from November 1963 to November 2004, and the 
outpatient treatment records from Dr. R.A.'s private practice 
dated from November 1982 to March 2005.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  To that end, the RO should contact the 
veteran and request that he indicate whether he has been 
treated at the private hospital in question since November 
2004, and if the veteran provides an affirmative answer, must 
request that the veteran provide the veteran's inpatient 
treatment records at the private hospital from November 2004 
to the present, or grant authorization such that the RO may 
obtain same.  Additionally, the RO should request that the 
veteran provide the outpatient treatment records from Dr. 
R.A.'s private practice from March 2005 to the present, to 
include the March 2008 bone density scan result, or grant 
authorization such that the RO may obtain same.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Specifically, in 
contacting the veteran, the RO must 
indicate that they are aware of the 
existence of the private records 
documenting treatment for his 
gastrointestinal disorder, within Dr. 
R.A.'s private practice in and after March 
2005, and at Iredell Memorial Hospital in 
Statesville, North Carolina, in and after 
November 2004.  The RO must request that 
the veteran provide those records, or 
authorization such 


that the RO may obtain them.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  The RO must 
also obtain all of the veteran's VA 
outpatient treatment records from the 
Asheville VAMC from January 2002 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  Once the above actions have been 
completed, and after any further 
development necessary as a result of the 
above action is completed, the RO must 
readjudicate the veteran's claim for an 
increased evaluation for increased 
evaluation for postoperative residuals of 
a duodenal ulcer, with gastrojejunostomy 
and gastrointestinal psychophysiological 
reaction, to include consideration of 
38 C.F.R. §§ 3.321(b), 4.126(d) (2008).  
If any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, to include a discussion of 
38 C.F.R. §§ 3.321(b), 4.126(d), and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




